Citation Nr: 0026798	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for a foot condition.

Entitlement to an increased evaluation for post operative 
residuals of fracture of the radius of the right arm, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps 
(USMC) from November to December 1976, and in the U.S. Army 
(Army) from February 1978 to February 1981 and from April 
1981 to March 1985.

A March 1986 RO rating decision denied service connection for 
athlete's foot and calluses of the feet.  The veteran was not 
notified of these determinations.  Hence, the claim for 
service connection for these conditions adjudicated in March 
1986 is still active.  

In 1998, the veteran submitted claims for service connection 
for a foot condition and for an increased evaluation for the 
post operative residuals of fracture of the radius (rated 
10 percent).  This appeal comes to the Board of Veterans' 
Appeals (Board) from a January 1999 RO rating decision that 
determined the veteran had not submitted a well-grounded 
claim for service connection for a foot condition and that 
denied an increased evaluation for the post operative 
residuals of fracture of the radius of the right arm.



FINDINGS OF FACT

1.  The veteran has submitted medical evidence showing the 
presence of athlete's feet and calluses of the feet in 1985, 
shortly after separation from service, with a history of foot 
problems in service.

2.  The veteran's service medical records are not all 
available.

3.  The claim for service connection for a foot condition is 
plausible.

4.  The post operative residuals of fracture of the radius of 
the right arm are manifested primarily by X-ray findings of 
arthritis, painful motion, and an asymptomatic scar; 
limitation of the forearm or wrist, or malunion or nonunion 
of the radius is not found.



CONCLUSIONS OF LAW

1.  The claim for service connection for a foot condition is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
post operative residuals of fracture of the radius of the 
right arm (major) are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Codes 5206, 5207, 5212, 5213, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Foot Condition

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a foot condition; that is, 
evidence which shows that the claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must, as a matter 
of law, be denied, and there is no duty on the VA to assist 
him further in the development of the claim.  Murphy at 81.  
The Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The veteran had active service in the USMC from November to 
December 1976, and in the Army from February 1978 to February 
1981 and from April 1981 to March 1985.  The service medical 
records regarding his service in the USMC are negative for 
the claimed condition.  The Army service medical records 
reveal that the veteran underwent a medical board evaluation 
in January 1985 and that he was found medically unfit due to 
status post Galeazzi fracture of the right radius and 
residuals thereof, and chondromalacia.  A foot condition was 
not found at this examination, but various reports of his 
treatment while in the Army are not included in the service 
medical records.


In August 1985, the veteran underwent a VA medical 
examination.  At that examination, the veteran reported being 
treated for athlete's foot in 1979 and that he developed 
calluses of the feet from wearing boots in service with 
resulting almost constant foot pain.  Calluses of the feet 
and athlete's feet were found.

Private medical reports of the veteran's treatment in the 
1990's show that he continues to have foot problems.  A 
report of treatment in October 1995 indicates the presence of 
a callus of the right foot and warts of both feet.  A report 
of treatment in February 1998 shows tinea pedis.  A report of 
treatment in August 1998 notes the presence of a callus and 
corn of the right foot.

The veteran testified at a hearing in July 1999.  This 
testimony was to the effect that he had foot problems due to 
running with boots in the Army.

The evidence in this case indicates that all of the veteran's 
service medical records are not available.  His statements 
are to the effect that he had foot problems while in the 
Army.  While the few available Army service medical records 
do not show the presence of a foot condition, athlete's feet 
and calluses of the feet were found at a VA medical 
examination in August 1985 or less than 6 months after the 
veteran's separation from service.  The post-service medical 
records show that the veteran continues to have foot 
problems.  The Board finds that the overall evidence raises a 
plausible basis for establishing service connection for a 
foot condition.  Hence, the claim for service connection for 
such a condition is well grounded, and the veteran's appeal 
is granted to this extent.


II.  Increased Evaluation for Post Operative Residuals of 
Fracture of the Radius of the Right Arm

A.  Factual Background

Service medical records show that the veteran underwent a 
medical board evaluation in January 1985.  It was noted that 
he had sustained a Galeazzi fracture of the right forearm 
when he fell off his bicycle.  He underwent open reduction 
internal fixation at that time with plating of the radius.  
Subsequently, he was found to have a nonunion and given a 
permanent profile.  The fracture eventually healed and the 
plate was removed in 1984.  The diagnoses were status post 
Galeazzi fracture, right, with plating of the radius; 
residual deformity and limitation of motion; and pain in the 
right forearm.  He was found medically unfit for further 
active service.

A report of VA medical examination in August 1985 shows that 
the veteran is right-handed.  The diagnosis was post 
operative residuals of fracture of the right radius with 
limitation of pronation.

An August 1985 RO rating decision granted service connection 
for post operative residuals of fracture of the right radius.  
A 20 percent rating was assigned for this condition, 
effective from March 1985.

The veteran underwent a VA medical examination in October 
1987.  X-ray of the right wrist revealed evidence of old 
fracture of the distal third of the radius with fair bony 
alignment and slight deformity of the radius, dorsally at the 
fracture site.  The rest of the bones of the distal ulna and 
wrist were intact.  There was an 8 and 1/2 scar over the dorsum 
of the right forearm.  The scar was slightly depressed.  
There was no ulceration of the scar.  Strength in the right 
had was approximately 3/5 compared to 5/5 in the left.  
Pronation and supination were limited by approximately 10 
degrees on both aspects.  He was able to extend the right 
hand to approximately 20 degrees.  He was able to flex 
approximately to 50 to 55 degrees.  The diagnosis was 
fracture of the right wrist and forearm, postoperatively with 
residuals.

A November 1987 RO rating decision decreased the evaluation 
for the post operative residuals of fracture of the right 
radius from 20 to 10 percent, effective from September 1987.  
The veteran's compensation payments had been previously 
suspended from September 1987 because he failed to report for 
a VA examination to determine the severity of this condition.


A private medical report shows that the veteran was seen in 
April 1998 for right arm pain.  There was an old surgical 
scar of the right forearm.  There was full range of motion of 
the right wrist and no significant abnormalities of the right 
forearm were found.  The assessment was myalgia/arthralgia 
secondary to injury versus malingering.

The veteran underwent a VA medical examination in October 
1998.  He reported that he worked for the U.S. Postal Service 
and that he lost 2 months from work in the past year due to 
his right arm disability.  He complained of pain in the right 
wrist.  There was full range of motion of the right wrist 
with pain on motion.  There was no fatigue, weakness or lack 
of endurance associated with the right arm disability.  There 
was a 7 and 1/2 inch depressed scar of the right forearm that 
was nontender.  It was noted that the veteran had developed 
arthritis of the right wrist.  The diagnosis was arthritis of 
the right wrist secondary to fracture of the distal radius, 
postoperative X3 with residuals.

The veteran testified at a hearing in July 1999.  His 
testimony was to the effect that he had pain with functional 
impairment of the right forearm and wrist that affected his 
work.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the right 
arm disability is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  It is 
the intention of the rating schedule to recognize actually 
painful, unstable or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evidence indicates that the veteran is right-handed.  A 
noncompensable evaluation is warranted when flexion of the 
forearm of the major upper extremity is limited to 110 
degrees or more.  A 10 percent evaluation requires that 
flexion be limited to 100 degrees.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  A 50 percent evaluation requires that flexion be 
limited to 45 degrees or less.  38 C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees.  A 20 percent evaluation requires that extension be 
limited to 75 degrees.  A 30 percent evaluation requires that 
extension be limited to 90 degrees.  A 40 percent evaluation 
requires that extension be limited to 100 degrees.  A 
50 percent evaluation requires that extension be limited to 
110 degrees or more.  38 C.F.R. § 4.71a, Code 5207.

A 10 percent evaluation is warranted for malunion of the 
radius of the major upper extremity with bad alignment.  A 
20 percent evaluation is warranted for nonunion of the radius 
of the major upper extremity in the upper half.  A 30 percent 
evaluation requires nonunion in the lower half with false 
movement without loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  A 40 percent 
rating is warranted for nonunion in the lower half of the 
radius of the major upper extremity with false movement with 
loss of bone substance and marked deformity.  38 C.F.R. 
§ 4.71a, Code 5212.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of either forearm warrants a 20 percent rating if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  38 C.F.R. § 4.71a, 
Code 5213.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

The evidence indicates that the veteran has arthritis of the 
wrist and painful motion of the right arm.  Statements and 
testimony from the veteran are to the effect that he has 
right arm and wrist pain, and this is supported by the 
objective medical evidence.  The evidence, however, does not 
show any limitation of motion of the right forearm or right 
wrist.  The report of the VA medical examination in October 
1998 indicates that there is no limitation of motion caused 
by the right arm pain, and that there is no functional 
impairment produced by fatigue, weakness or lack of 
endurance.  Hence, a compensable evaluation for the right arm 
disability is not warranted based on limitation of motion 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain, 
weakness, fatigability and incoordination, that must be 
considered in the evaluation of limitation of motion of a 
joint as held by the Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Nor does the evidence indicate that there is malunion or 
nonunion of the radius of the right arm or other impairment 
of the radius to support the assignment of a higher rating 
for the right arm disability under the provisions of 
diagnostic codes 5212 or 5213.  The report of the veteran's 
VA medical examination in October 1998 indicates the presence 
of a related surgical scar of the right forearm that is 
asymptomatic.  Hence, a separate compensable evaluation for 
this scar is not warranted under the provisions of 38 C.F.R. 
§ 4.118, Codes 7803, 7804 or 7805 (1999).

After consideration of all the evidence, the Board finds that 
the 10 percent rating for the postoperative residuals of 
fracture of the right radius with consideration of the 
provisions of 38 C.F.R. § 4.59 best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim for a higher rating for 
this condition, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for the post operative residuals 
of fracture of the radius of the right arm, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER


The claim for service connection for a foot condition is well 
grounded.  To this extent only, the appeal is granted.

An increased evaluation for the post operative residuals of 
fracture of the radius of the right arm is denied.



REMAND

Because the claim of entitlement to service connection for a 
foot condition is well grounded, VA has the duty to assist 
the veteran in the development of this claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. 78.

A review of the record shows that the RO asked the National 
Personnel Records Center (NPRC) in July 1999 to furnished 
service medical records concerning the veteran.  In February 
2000, service medical records of the veteran's service in the 
USMC were received.  The Army service medical records reveal 
that various reports of the veteran's treatment are not 
available for review.  Another attempt should be made to 
obtain these relevant Army documents.  

The outside of the veteran's claims folder shows that a VA 
folder for benefits for training and rehabilitation under 
Chapter 31 of 38 U.S.C.A. was established in 1990.  This file 
and related counseling records may contain relevant service 
medical documents and should be associated with the appellate 
record.

The evidence shows that the veteran was found to have 
athlete's feet and calluses of the feet in 1985 a few months 
after separation from service, that he gave a history of foot 
problems in service at that time, and that some of his Army 
service medical records are missing.  The evidence also shows 
that he continues to have foot problems.  Where there is a 
reasonable possibility that a current condition is related to 
an incident of service, VA should seek a medical opinion as 
to whether the claimed condition is in any way related to an 
incident of service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should associate the veteran's 
vocational rehabilitation (Chapter 31) 
file and counseling records with the 
appellate record.

2.  The RO should ask the NPRC to furnish 
any Army service medical records 
concerning the veteran.

3.  The veteran should be scheduled for a 
VA compensation examination in order to 
determine the nature and extent of any 
foot conditions and to obtain an opinion 
as to the etiology of any foot condition 
found.  The examiner should give a fully 
reasoned opinion as to whether it is at 
least as likely as not that any foot 
condition found is related to an incident 
of service.  The examiner should support 
all opinions by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

4.  After the above development, the RO 
should review the claim for service 
connection for a foot condition on the 
merits.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative before the 
file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 



